It appears from the record of this case that the decision from which this appeal lies was rendered on March 10, 1982. Excluding the date of the district court opinion the proper date of filing the appeal was April 9, 1982 - a Friday. Our appeals statute, 7 NTC Sec. 801(a), is jurisdictional, and Rule 2(c) of the Rules of Appellate procedure provides that "no appeal filed after the expiration of the thirty day period shall be allowed."
Therefore this appeal is DISMISSED and the judgment of the district court is final.